Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 31-47 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 31-43 in the Reply filed on July 7, 2021, is acknowledged.
Claims 44-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the Reply.
Claims 31-43 are present for Examination and the subject of the Office Action below.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
A note on claim 35 and 43 and isotopic load. Arachidonic Acid has 32 hydrogen atoms (C20H32O2), this includes the labile acid hydrogen, as such if one hydrogen is replaced with deuterium the “load” would be 1/32*100 or 3.125%. If two hydrogens are replaced, 6.25% to reach about 20% “isotopic load” there would need to be 6 hydrogens replaced with deuterium.
	Therefore the methyl ester, having 34 hydrogen atoms, 2/34*100 is 5.9%. As the molecule has more hydrogens, more deuterium is required to meet the 5% threshold. As such claim 35 and 43 require a minimum of 2 hydrogens to be replaced with deuterium.
isotopic purity of the composition. The 5% threshold required by Applicant is significantly different than the natural abundance of deuterium in naturally occurring molecules, the natural abundance of deuterium is 0.0115%. As such these claims are free from “naturally” occurring compositions.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31, 32, 36, and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to naturally occurring compounds without significantly more. The claims reads on naturally occurring arachidonic acid wherein one hydrogen is replaced with deuterium, this is known as this occurs in 0.0115%. This judicial exception is not integrated into a practical application because the claim is directed to a simple compound/composition. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are simply directed to “a compound” which is a natural product. Moreover, the natural product is found in humans, in cells, as such in a composition. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 31, 33, 36, 38, and 41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Registry Entry in Chemical Abstracts, 1984.

    PNG
    media_image1.png
    357
    868
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
Claims 31, 33, 35, 36, 38, 40, and 41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Registry Entry in Chemical Abstracts, July 2008.

    PNG
    media_image2.png
    405
    837
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 102
Claims 31, 35, 36, 40, and 41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Registry Entry in Chemical Abstracts, July 2008.

    PNG
    media_image3.png
    358
    776
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 102
Claims 31, 33, 35, 36, 38, 40, and 41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Registry Entry in Chemical Abstracts, March 2004.

    PNG
    media_image4.png
    321
    820
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 102
Claims 31, 35, 36, 40, and 41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Registry Entry in Chemical Abstracts, March 2004.

    PNG
    media_image5.png
    299
    847
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 102
Claims 31, 33, 35, 36, 38, 40, and 41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Registry Entry in Chemical Abstracts, March 2004.

    PNG
    media_image6.png
    332
    829
    media_image6.png
    Greyscale


Claim Rejections - 35 USC § 102
Claims 31, 35, 36, 40, and 41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Registry Entry in Chemical Abstracts, March 2004.


    PNG
    media_image7.png
    328
    842
    media_image7.png
    Greyscale



Claim Rejections - 35 USC § 102
Claims 31, 33, 36, 38, and 41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Registry Entry in Chemical Abstracts, June 2001.

    PNG
    media_image8.png
    384
    826
    media_image8.png
    Greyscale



Claim Rejections - 35 USC § 102
Claims 31, 36, and 41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Registry Entry in Chemical Abstracts, June 2001.

    PNG
    media_image9.png
    378
    858
    media_image9.png
    Greyscale



Claim Rejections - 35 USC § 102
Claims 31, 33, 36, 38, and 41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Peng et al. J. Am. Chem. Soc. 2001, 123, 3609-3610.
	Peng teaches the composition of the deuterated arachidonic acid with 93% isotopic purity. See Scheme 3.

    PNG
    media_image10.png
    138
    206
    media_image10.png
    Greyscale

	This reference teaches the composition as 92% isotopic purity when isolated. 



Claim Rejections - 35 USC § 102
Claims 31, 33, 35, 36, 38, 40, and 41-43 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jacquot et al. Biochemistry 2008, 47, 7295–7303.
	Jacquot teaches the compounds:

    PNG
    media_image11.png
    90
    214
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    101
    191
    media_image12.png
    Greyscale

Jacquot teaches the composition of the deuterated arachidonic acid with ~99% isotopic purity. See S6 in the supporting information.
Jacquot then teaches the product distribution for the reaction of 15-hLO-1 with 13-d2-AA in the presence of 13-HPODE.
	Jacquot also teaches the product distribution for the reaction of 15-hLO-1 with 10,13-d4-AA.
	 Therefore when the deuterated compounds are reacted with the lipoxygenase, then the sample is analyzed, the composition has starting material and eventually produces the oxidized PUFAs, and near the end of the reaction the mixture will have isotopic purity between 5% and 25%. As such the claims noted are anticipated.

Claim Rejections - 35 USC § 102
Claims 31-41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fomich et al. Chemistry Select 2016, 1, 4758 – 4764.
	Fomich teaches the compounds:

    PNG
    media_image13.png
    739
    451
    media_image13.png
    Greyscale

	Fomich teaches the compounds as ethyl esters:

    PNG
    media_image14.png
    126
    364
    media_image14.png
    Greyscale



Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047.  The examiner can normally be reached on M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SCHMITT/Examiner, Art Unit 1629                                                                                                                                                                                                        
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629